Citation Nr: 1102104	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  07-13 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent 
for migraine headaches.  

2.  Entitlement to an increased rating in excess of 10 percent 
for tenosynovitis of the right wrist.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from October 1987 to May 1995.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a April 2006 rating decision of the San Diego, 
California, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied increased ratings for migraine 
headaches and tenosynovitis of the right wrist and denied service 
connection for bilateral carpal tunnel syndrome.  The Veteran did 
not appeal the denial of service connection for left carpal 
tunnel syndrome.  By rating decision dated in February 2008, 
service connection for right carpal tunnel syndrome, rated 10 
percent disabling, was awarded.  The Veteran did not appeal the 
rating assigned for right carpal tunnel syndrome.  

The issue of increased rating for migraine headaches is addressed 
in the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

Throughout the appeal, tenosynovitis of the right wrist has been 
manifested by pain and limitation of motion to 60 degrees in 
dorsiflexion, 70 degrees in palmar flexion, 15 degrees in radial 
deviation, and 40 degrees in ulnar deviation.




CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
tenosynovitis of the right wrist have not been met for any 
period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes (Code) 5003, 5024, 5214 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In a claim for 
increase, the VCAA requirement is generic notice, that is, the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, as 
well as general notice regarding how disability ratings and 
effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009). 

In this case, the Veteran was advised of VA's duties to notify 
and assist in the development of the claim prior to the initial 
adjudication of the claim for increased rating for right wrist 
disability.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  A February 2006 letter explained the evidence necessary 
to substantiate the claim for increase, the evidence VA was 
responsible for providing, and the evidence the Veteran was 
responsible for providing.  The Veteran has had ample opportunity 
to respond and supplement the record, and has not alleged that 
notice in this case was less than adequate.  

The Veteran's pertinent treatment records have been secured.  The 
RO arranged for VA examinations in March 2006 and October 2007.  
These examinations, taken together, are found to be adequate for 
rating purposes for the Veteran's right wrist disability.  The 
examiners reviewed the Veteran's medical history and complaints, 
made clinical observations, and rendered opinions regarding the 
severity of the disability.  Notwithstanding the representative's 
assertion that an additional examination of the right wrist is 
warranted because the examiner failed to mention where pain was 
experienced during range of motion testing after repetitive use, 
the Board finds that this was specifically addressed by the 
examiner in the October 2007 examination report.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide 
an examination that is adequate for rating purposes).  The 
Veteran has not identified any pertinent evidence that remains 
outstanding.  Thus, VA's duty to assist is met.  Accordingly, the 
Board will address the merits of the claim.  

Increased Rating for Tenosynovitis of the Right Wrist

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is 
not expected that all cases will show all the findings specified; 
however, findings sufficiently characteristic to identify the 
disease and the disability therefrom and coordination of rating 
with impairment of function will be expected in all instances.  
38 C.F.R. § 4.21 (2010).  

Where there is a question as to which of two evaluations shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2010).  When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material to 
the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2010).  

The United States Court of Appeals for Veterans Claims (Court) 
has held that "staged" ratings are appropriate for an increased 
rating claim where the factual findings show distinct time 
periods when the service-connected disability exhibits symptoms 
that would warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to the 
rating issue on appeal being addressed on the merits.  Although 
the Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in detail, 
every piece of evidence of record.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
the claim.  

The Veteran is claiming an increased rating for the service-
connected tenosynovitis of the right wrist.  Service connection 
for this disability was granted, and a 10 percent initial rating 
assigned, in a November 1996 rating decision.  The 10 percent 
rating has remained in effect since that time.  

In August 2005, the Veteran submitted a claim for increased 
rating, writing that her disability was more disabling than the 
10 percent evaluation.  As noted, service connection was recently 
established for the separate disability of carpel tunnel syndrome 
of the right upper extremity, and a separate 10 percent rating 
was assigned for the carpel tunnel syndrome.  The Veteran has not 
appealed the rating for the carpel tunnel syndrome.  For this 
reason, any neurologic symptoms of the right upper extremity are 
attributed to the carpel tunnel syndrome, and may not be 
considered for rating the service-connected right wrist 
tenosynovitis.  See 38 C.F.R. § 4.14 (both the use of 
manifestations not resulting from service-connected disease or 
injury in establishing the service-connected evaluation and the 
evaluation of the same manifestation under different diagnoses 
are to be avoided).  The critical element in determining whether 
ratings involve pyramiding is whether any of the symptomatology 
for any one of the conditions is duplicative of or overlapping 
with the symptomatology of the other condition.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); see also Fanning v. Brown, 4 Vet. 
App. 225 (1993). 

After a review of all the evidence, the Board finds that, 
throughout the appeal, tenosynovitis of the right wrist has been 
manifested by pain and limitation of motion to 60 degrees in 
dorsiflexion, 70 degrees in palmar flexion, 15 degrees in radial 
deviation, and 40 degrees in ulnar deviation, consistent with the 
criteria for a 10 percent disability rating.  The evidence 
includes a March 2006 VA examination report that reflects the 
Veteran reported having weakness, giving way, fatigability, and 
tiredness of the wrist, but denied having stiffness, swelling, 
heat, redness, lack of endurance, locking, pain or dislocation.  
The Veteran reported difficulty with pushing, pulling, gripping, 
and grasping due to weakness.  

On examination in March 2006, it was noted that the Veteran was 
right handed.  There was no edema of the wrist and no effusion, 
weakness, tenderness, redness, heat, abnormal movement, guarding 
of movement or subluxation.  Right wrist range of motion showed 
active dorsiflexion to be limited to 65 degrees, out of 70 
degrees, without pain; palmar flexion limited at 65 degrees, out 
of 80 degrees, with pain; radial deviation was within normal 
limits at 20 degrees, with pain at 20 degrees; and ulnar 
deviation was limited to 40 degrees, out of 45 degrees, with pain 
at 40 degrees.  Range of motion was limited by pain, fatigue and 
lack of endurance, but not by weakness or incoordination 
following repetitive use.  The examiner indicated that pain was 
the major functional impact on the Veteran, but additional 
limitation could not be determined without resorting to 
speculation.  X-ray studies of the right wrist were normal.  The 
diagnosis was right wrist tendonitis.  It was noted that the 
Veteran was limited in performing frequent heavy lifting and 
carrying, pushing and pulling, twisting and torquing.  

At the RO personal hearing on appeal in June 2007, the Veteran 
testified regarding the severity of her right wrist tendonitis.  
She stated that she had pain that limited her ability to use her 
right upper extremity.  She stated that, at times, she just tried 
to squeeze her wrist to try to keep it from hurting.  

An examination conducted by VA in October 2007 revealed range of 
motion of the right wrist to 60 degrees in dorsiflexion, with 
pain at 60 degrees; palmar flexion to 70 degrees, with pain at 70 
degrees; radial deviation to 15 degrees, with pain at 15 degrees; 
and ulnar deviation to 40 degrees, with pain at 40 degrees.  
Normal ranges of motion were listed as dorsiflexion to 70 
degrees, palmar flexion to 80 degrees, radial deviation to 20 
degrees, and ulnar deviation to 45 degrees.  The Veteran's right 
wrist joint function was noted to be additionally limited by pain 
after repetitive use, but not to any additional degree of range 
of motion.  Joint function was not additionally limited by 
fatigue, weakness, lack of endurance or incoordination.  

The schedular rating criteria provide that tenosynovitis is rated 
on limitation of motion of the affected part, as degenerative 
arthritis.  38 C.F.R. § 4.71a, Code 5024.  Degenerative arthritis 
established by X-ray findings is to be rated on the basis of 
limitation of motion under the appropriated diagnostic codes for 
the specific joint or joints involved.  When the limitation of 
motion of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, an evaluation of 10 
percent is applied for each major joint or group of minor joints 
affected by limitation of motion.  These 10 percent evaluations 
are combined, not added, under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
evaluation will be assigned where there is X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  A 20 percent evaluation will be assigned where 
there is X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups and there are occasional 
incapacitating exacerbations.  38 C.F.R. 4.71a, Code 5003.  

Limitation of motion of the wrist will be rated as 10 percent 
disabling for either a major or minor extremity where 
dorsiflexion is less than 15 degrees or where palmar flexion is 
limited to in line with the forearm.  A 10 percent disability 
rating is the maximum schedular rating provided for limitation of 
motion of the wrist.  38 C.F.R. § 4.71a, Code 5215.  

A 30 percent rating is warranted for ankylosis of the wrist of a 
major extremity at a favorable angle between 20 degrees and 30 
degrees dorsiflexion.  38 C.F.R. § 4.71a, Code 5214.  

As the Veteran is right-handed, the tendonitis of the right wrist 
affects the major extremity.  The current 10 percent rating has 
been assigned based upon the fact that there is some limitation 
of motion of the wrist joint.  While the limitation of motion in 
itself is not considered to be to such an extent that a 
compensable (10 percent or higher) evaluation on this basis alone 
is warranted, under the rating criteria at Diagnostic Code 5003, 
degenerative arthritis, with painful motion that limits motion to 
a noncompensable degree warrants a 10 percent disability rating.  

In this case, because the Veteran's tenosynovitis of the right 
wrist is already rated 10 percent disabling.  A 10 percent 
disability rating is the maximum schedular rating provided for 
limitation of motion of the wrist.  38 C.F.R. § 4.71a, Code 5215.  

For this reason, a higher rating in excess of 10 percent is 
warranted only if the evidence shows ankylosis of the wrist 
joint.  In this case, the Board finds that the Veteran does not 
have disability that approaches ankylosis of the right wrist 
joint for any period.  Thus, the criteria for a higher rating of 
30 percent for ankylosis of the wrist of a major extremity at a 
favorable angle between 20 degrees and 30 degrees dorsiflexion is 
not warranted for any period of increased rating claim.  
38 C.F.R. § 4.71a, Code 5214.  As such, an increased rating in 
excess of 10 percent is not shown to be warranted, and the claim 
for increase must be denied.  

Extraschedular Consideration

The Board also has considered whether referral for extraschedular 
consideration is warranted.  An extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1) (2009); see Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the VA Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether the Veteran's disability picture requires the assignment 
of an extraschedular rating.  

In this case, comparing the Veteran's right wrist disability 
level and symptomatology to the rating schedule, the degree of 
disability throughout the appeal period under consideration is 
contemplated by the rating schedule.  The Veteran's right wrist 
limitation is of minor degree and not additionally limited by 
pain caused by repetitive use.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The right wrist 
impairment that was noted on the examination report is 
specifically contemplated in the schedular rating criteria for 
service-connected arthritis with limitation of motion, either as 
a 10 percent disability rating for arthritis with some 
noncompensable limitation of motion due to pain or other 
orthopedic factors (Diagnostic Code 5003), or a 10 percent rating 
based on limitation of dorsiflexion or limitation of plantar 
flexion (Diagnostic Code 5215).  For this reason, the Board finds 
that the assigned schedular ratings are adequate to rate the 
Veteran's right wrist disability, and no referral for an 
extraschedular rating is required.  

Finally, while the Veteran has indicated that she is not 
currently employed, she is attempting to start her own business.  
Consequently, the matter of entitlement to a total disability 
rating based on individual unemployability is not raised by the 
Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. 
App. 447 (2009).  


ORDER

A rating in excess of 10 percent for tenosynovitis of the right 
wrist is denied.  


REMAND

The remaining issue on appeal concerns the evaluation of the 
Veteran's service-connected migraine headaches.  This disability 
is evaluated on frequency and severity of migraine attacks.  
38 C.F.R. § 4.124a, Diagnostic Code 8100. 

 At the June 2007 RO hearing on appeal, the Veteran testified 
that she was allergic to most medications used to treat migraines 
and that she suffered from migraines five to ten times per week, 
with additional symptoms of sensitivity to light and noise as 
well as nausea.  VA compensation examinations and treatment 
records support the contention that she is allergic to migraine 
medications, and that she has numerous symptoms, but there are no 
comments regarding the frequency or severity of her attacks.  
Specifically, the examinations reports do not indicate how many 
prostrating attacks she endures.  As prostrating attacks is a 
major criterion for evaluation of the disability of migraine 
headaches, an additional examination is warranted.  

It is additionally noted that the Veteran has testified that she 
is receiving ongoing treatment for her migraine headaches at a VA 
Medical Center (VAMC).  

Accordingly, the issue of increased rating in excess of 30 
percent for migraine headaches is REMANDED for the following 
action:

1.  The RO/AMC should obtain any and all records 
of treatment that the Veteran received at a VAMC 
since 2007.  

2.  The RO/AMC should arrange for the Veteran to 
undergo a VA medical examination to ascertain 
the current nature and extent of her migraine 
headaches.  The examiner should be requested 
specifically comment on the frequency of the 
Veteran's attacks and whether they are 
prostrating in nature.  The relevant documents 
in the claims folder should be made available 
for review in connection with this examination.  
The examiner should provide complete rationale 
for all conclusions reached.  

3.  Thereafter, the RO/AMC should readjudicate 
the issue on appeal.  If the determination 
remains unfavorable to the Veteran, she and her 
representative should be provided with a 
supplemental statement of the case (SSOC) that 
addresses all relevant actions taken on the 
claim for benefits.  The Veteran should be given 
an opportunity to respond to the SSOC prior to 
returning the case to the Board for further 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear 
and participate in any scheduled VA examination, as failure to do 
so may result in denial of the claim.  See 38 C.F.R. § 3.655 
(2010).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


